PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board holding that its request for review of a May 3, 1991, decision of the referee did not stay payment of benefits subsequently awarded by an August 15, 1991, determination order. We conclude that, under ORS 656.313, employer’s May 23, 1991, appeal of the referee’s order on compensability did stay payment of benefits awarded by the later determination order. Diamond Fruit Growers v. Goss, 120 Or App 390, 852 P2d 915 (1993). Therefore, we reverse the Board’s order.
Reversed and remanded for reconsideration.